Citation Nr: 1229887	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  08-21 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an epileptiform seizure disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1968 to October 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran was scheduled to testify at a Board personal hearing at the Oakland RO.  Because the Veteran failed to appear at the hearing, the hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2011); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).


FINDINGS OF FACT

1.  The Veteran experienced multiple seizures in service.

2.  Seizure disorder symptoms were not chronic in service.

3.  Seizure disorder symptoms have not been continuous since service separation.

4.  The Veteran does not have a current diagnosed seizure disability.


CONCLUSION OF LAW

The criteria for service connection for a seizure disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely July 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective date of the claim.

The "claimant must cooperate fully with VA's reasonable efforts to obtain relevant records from non-Federal agency or department custodians . . . If necessary, the claimant must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records."  38 C.F.R. § 3.159(c)(1)(i-ii).  While VA has a statutory and regulatory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA seizure examinations in August 2007 and November 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinions and findings obtained in this case are adequate.  The VA nexus opinions provided consider all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of a seizure disorder has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  Correspondence from the Social Security Administration (SSA) indicated that there are no records for the Veteran pertaining to any disability claim.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as epilepsies, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood, 1 Vet. App. at 193.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Seizure Disorder

The Veteran contends that he has a seizure disorder that began during active service.  During the current claim, the Veteran asserted that he experienced multiple seizures during service.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran experienced multiple seizures in service, but that seizure disorder symptoms were not chronic in service.  A November 1979 private treatment record shows that the Veteran underwent computerized axial tomography (CT) of his head for "symptoms or complaints" of "seizures, headaches."  In the July 1988 service separation examination "Report of Medical History," the Veteran reported a seizure in 1979 with no reoccurrence.  

The Veteran's service treatment records indicate that the Veteran's seizures in November 1979 resolved with treatment.  The Veteran was not placed on permanent profile or permanent restriction in service because of seizures.  The evidence in this case includes the July 1988 service separation medical examination that was negative for a seizure disorder or seizure disorder symptoms.  As noted above, at service separation, the Veteran specifically reported that the seizures had not reoccurred since 1979.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

The Board next finds that the weight of the evidence demonstrates that symptoms of a seizure disorder have not been continuous since service separation in October 1988.  Following service separation in October 1988, the evidence of record shows no findings, diagnosis, or treatment for a seizure disorder for many years after service until August 2007.  The absence of post-service findings, diagnosis, or treatment after service for 19 years until 2007 is one factor, considered in addition to the other factors stated in this decision, that tends to weigh against a finding of either chronic seizure disorder symptoms in service or continuous symptoms of a seizure disorder after service separation.  See Buchanan, 451 F.3d at 1337 (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  

While the Veteran is competent to state that he had seizure disorder symptoms at any time, including in service, the Board finds that the Veteran's more recent assertions of chronic seizure disorder symptoms in service and continuous seizure disorder symptoms since service, made in the context of the June 2007 claim for service connection (disability compensation) for a seizure disorder, are outweighed by the other, more contemporaneous, lay and medical evidence of record, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran's recent statements of chronic seizure disorder symptoms in service and continuous seizure disorder symptoms since service separation are also inconsistent with the Veteran's own histories and the findings in VA and private treatment records.  A March 1999 private treatment record shows that the Veteran underwent a CT of his head; the private examiner reported a normal CT scan of the head with mild sinusitis.  In a January 2006 private treatment record, the Veteran reported that he experienced seizures in service in 1979, but that there was no reoccurrence.  In a February 2006 private treatment record, the Veteran reported that he experienced seizures in service in 1979, but that there was no reoccurrence.  

Private treatment records dated from September 1997 to March 2006 also do not reflect that the Veteran was diagnosed with a seizure disorder or reflect any report of chronic seizure disorder symptoms in service or continuous seizure disorder symptoms since service separation.  For treatment, the Veteran would be expected to give a full and accurate history to get good treatment.  In none of these examinations for treatment does the Veteran give a history of chronic seizure disorder symptoms in service, or continuous seizure disorder symptoms since service.  See Cartright, 2 Vet. App. at 25; Pond v. West, 12 Vet. App. 341 (1991).  Additionally, in the June 2007 claim for service connection for a seizure disorder, the Veteran wrote that he experienced seizures in service in 1979, but that he had not experienced any seizure disorder symptoms since service.  

The Board finds that the contemporaneous in-service reports by the Veteran and clinical findings, the Veteran's statements indicating a lack of continuity of seizure disorder symptomatology made to health care professionals for treatment purposes, and the absence of evidence of post-service complaints, findings, diagnosis, or treatment after service until 2007 are more probative than the more ambivalent and inconsistent statements regarding a seizure disorder made pursuant to the recent claim for compensation benefits.  See Cartright, at 25; Pond (interest may affect the credibility of testimony).  

The Board also notes that the Veteran's service connection claim to VA for other disabilities in March 2006 did not include or mention a seizure disorder; the first time the Veteran had asserted chronic seizure disorder symptoms during service and continuous seizure disorder symptoms since service separation was in June 2007.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upheld Board's denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, here, the Veteran filed a claim for service connection, but did not mention seizure disorder symptoms at that time.  This suggests to the Board that there was no pertinent seizure disorder symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In this case, the Veteran demonstrated in 2006 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a seizure disorder at the time of the March 2006 claim, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the lack of seizure disorder symptomatology at the time he filed the claim.  

The Board further finds that the weight of the evidence is against a diagnosis of a seizure disability.  In the August 2007 VA epilepsy examination, the VA examiner reported a diagnosis of epileptiform seizure disorder (based on the Veteran's history) with no recent seizure activity.  The VA examiner further stated that the Regional Office would have to review the Veteran's service medical records to see if there is adequate documentation of said activity in military service.  In the November 2011 VA epilepsy examination, the VA examiner reported that the Veteran did not have a clinically identifiable seizure disorder.  The examiner noted that the Veteran had a CT head scan in 1979 form seizures and headaches.  The VA examiner reasoned that the a post-service March 1999 private CT head examination was normal, that the private treatment records did not show a current diagnosis of seizures and that the Veteran was not receiving any current treatment for a seizure disorder.  

The Board finds the August 2007 VA examination to be of no probative value.  Even though the August 2007 opinion cannot be disregarded solely because it was based upon the history given by the Veteran, see Kowalski, 19 Vet. App. at 177, the VA examiner did not have access to the claims file, did not provide any supporting clinical data for a diagnosis, and specifically stated that there was no recent seizure activity.  See Prejean, 13 Vet. App. at 448-9; See, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186 (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The VA examiner further stated that the Regional Office would have to review the Veteran's service medical records to see if there is adequate documentation of said activity in military service.  Medical evidence that is speculative in nature cannot support a claim.  See Obert, 5 Vet. App. at 33; see also Beausoleil, 8 Vet. App. at 463; Libertine, 9 Vet. App. at 523.

The November 2011 VA epilepsy opinion is of high probative value because it is factually accurate, as the VA examiner was informed of the relevant evidence in this case, which included the seizures experienced in service.  The VA examiner relied on accurate facts, reviewed the claims file, and gave a fully articulated opinion that is supported by a sound reasoning.  

As noted above, the Veteran was provided an opportunity to submit evidence of a current diagnosis of a seizure disorder, but there is still no probative evidence of a currently diagnosed seizure disability.  With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer, 3 Vet. App. at 225.

In this case, the weight of the record of evidence demonstrates that the Veteran experienced seizures in service, did not experience chronic symptoms of a seizure disorder during service, has not experienced continuous seizure disorder symptomatology since service, and does not currently have a diagnosed seizure disability.  For these reasons, service connection for a seizure disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a seizure disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a seizure disorder is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


